DETAILED ACTION
	This Office action is in response to the amendment filed 30 June 2022.  By this amendment, claims 1 and 7 are amended; claim 9 is cancelled.  Claims 1-8 and 10-17 are currently pending; claims 10-17 stand withdrawn.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-17 directed to species non-elected without traverse.  Accordingly, claims 10-17 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 10-17.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Independent claim 1 recites, inter alia, the resistance change layer comprises first and second resistive material layers that are sequentially disposed over the first and second electrode patterns, and wherein the first resistive material layer has a higher resistance than the second resistive material layer.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 2-8 depend directly or indirectly from claim 1 and are thus allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0305046 to Jha et al. disclosing a non-volatile memory device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
16 July 2022




/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813